Exhibit 7 Statement of Ratio of Earning to Fixed Charges Year Ended December 31, (Dollars in thousands) Consolidated income (loss) before income tax and non controlling interest ) ) ) Income (loss) from discontinued operations - - - ) ) Investment in affiliates 28 Interest expense continuing operations Amortization of capitalized interest Amortization of debt issue costs Interest expense discontinued operations - - - 5 10 Earnings ) ) Interest expenses continuing operations Interest expenses discontinued operations - - - 5 10 Amortization of debt issue Capitalized interest - - - Fixed charges Ratio of earnings to fixed charges - - - Dollar amount of deficiency in earnings to fixed charges (1) In this fiscal year the earnings were inadequate to cover fixed charges.
